Name: Commission Regulation (EEC) No 3588/92 of 11 December 1992 amending Regulation (EEC) No 223/90 as regards the rate of Community part-financing applicable to Portugal for the measures referred to in Council Regulation (EEC) No 2328/91
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance;  Europe
 Date Published: nan

 12. 12. 92 Official Journal of the European Communities No L 364/27 COMMISSION REGULATION (EEC) No 3588/92 of 11 December 1992 amending Regulation (EEC) No 223/90 as regards die rate of Community part-financing applicable to Portugal for the measures referred to in Council Regulation (EEC) No 2328/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricul ­ tural structures ('), and in particular Article 31 (2) thereof, Whereas the budget funds allocated to the measures referred to in Regulation (EEC) No 2328/91 for 1992 and 1993 under the Community support framework for Portugal as regards assistance from the various structural Funds enable the rate of Community part-financing fixed by Commission Regulation (EEC) No 223/90 (2), as last amended by Regulation (EEC) No 3126/91 (3), to be raised to 75 % for the Member State in question for 1992 and 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 223/90 is hereby amended as follows : 1 . In the first indent 'Portugal' is deleted. 2. Before the first indent, the following indent is added : '  Portugal 75 %\ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply to expenditure incurred by Portugal in 1992 and 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 218, 6. 8 . 1991 , p. 1 . O OJ No L 22, 27. 1 . 1990, p . 62. (3) OJ No L 296, 26. 10. 1991 , p. 32.